On Application for Rehearing.
LAND, J.
[3] The decree was handed down in this case on January 11,1915, and the application for a rehearing was filed on January 26, 1915.
The application came one day too late, under Act No. 223, p. 341, of 1908, which reads as follows:
“That judgment rendered in the Supreme Court * * * shall become final and executory on the fifteenth calendar day after rendition, in term time and out of term time, unless the last day shall fall on a legal holiday when the delay shall be extended to the first day thereafter not a legal holiday: Provided, that in the interval parties in interest shall have the right to apply for rehearing: Provided further, in the recess of the court, the court shall have the right to dispose, at chambers, of applications for rehearing.”
As January 26, 1915, was not a legal holiday, the decree of the court in this case became final and executory on that day, and the “interval” for rehearings expired on the day previous.
Therefore plaintiff’s application came too late and cannot be considered by the court.